Title: To James Madison from Jared Ingersoll (Abstract), 1 March 1805
From: Ingersoll, Jared
To: Madison, James


1 March 1805, Philadelphia. “A Suit has been instituted by Mr Dupon against Mr. Pichon on certain Bills of Exchange drawn by the latter upon a Mr Perigord at Paris, acceptance of which has been refused by the Drawee.
“Bail is demanded in the sum of $30000, and Mr Pichon insists on his priviledge and protection as a publick minister; the Plf. contends that he no longer can claim that character, having been long since superceded on the arrival of Genl. Turreau.
“May I beg the favor of you to send me a Copy of Mr Pichon’s letter of Credance and also the regular evidence, of the time when he ceased to exercise the Functions of Chargè des affaires, of the Government of France.
“I make this request on the supposition that my Inquiries do not lead to any improper investigation under that restriction I submit them to your Consideration.”
